CSFB 2003-21 GROUP 4 No of Loans: 366 Total Scheduled Balance: 68,914,073.58 WAC: 6.30 Wgt Avg Original LTV: 77.85 FICO: 701 WAM: 355 WALA: 3 % in California: 37.96 Total No of Scheduled Orig. Originator Loans Balance % FICO WAC LTV RBC Mortgage fka Prism Mortgage 68 SILVER STATE FINANCIAL SERVICES 35 GreenPoint Mortgage Corporation 19 Dream House Mortgage Corp. 16 BrooksAmerica Mortgage Corporation 11 Other Total: Total No of Scheduled Orig. State Loans Balance % FICO WAC LTV California Nevada 40 New Jersey 26 New York 20 Texas 24 Other Total: Total No of Scheduled Orig. FICO Loans Balance % FICO WAC LTV < 0 4 0 581 - 600 1 601 - 620 4 621 - 640 28 641 - 660 39 661 - 680 48 681 - 700 60 701 - 720 52 721 - 740 49 741 - 760 44 761 - 780 20 781 - 800 14 801 - 820 3 Total: Min: 0 Max: 812 Wgt Avg: 701 Total No of Scheduled Orig. Scheduled Balances ($) Loans Balance % FICO WAC LTV 25,000.01 - 50,000.00 3 50,000.01 - 75,000.00 16 75,000.01 - 100,000.00 36 100,000.01 - 125,000.00 46 125,000.01 - 150,000.00 45 150,000.01 - 175,000.00 33 175,000.01 - 200,000.00 32 200,000.01 - 225,000.00 23 225,000.01 - 250,000.00 37 250,000.01 - 275,000.00 31 275,000.01 - 300,000.00 26 300,000.01 - 325,000.00 28 325,000.01 - 350,000.00 4 350,000.01 - 375,000.00 1 400,000.01 - 425,000.00 5 Total: Min: 41,921.99 Max: 424,615.79 Avg: 188,289.82 Total No of Scheduled Orig. Mortgage Rates (%) Loans Balance % FICO WAC LTV 4.250 - 4.499 1 5.500 - 5.749 7 5.750 - 5.999 32 6.000 - 6.249 63 6.250 - 6.499 6.500 - 6.749 6.750 - 6.999 19 Total: Min: 4.375 Max: 6.750 Wgt Avg: 6.300 Total No of Scheduled Orig. Original LTV Ratio (%) Loans Balance % FICO WAC LTV 20.001 - 25.000 1 30.001 - 35.000 1 40.001 - 45.000 4 45.001 - 50.000 6 50.001 - 55.000 5 55.001 - 60.000 5 60.001 - 65.000 14 65.001 - 70.000 26 70.001 - 75.000 17 75.001 - 80.000 80.001 - 85.000 4 85.001 - 90.000 31 90.001 - 95.000 23 95.001 - 100.000 5 Total: Min: 25.000 Max: 100.000 Wgt Avg: 77.853 Total No of Scheduled Orig. Prepay Penalty (Term) Loans Balance % FICO WAC LTV 0 1 13 2 3 3 1 Total: Total No of Scheduled Orig. Documentation Type Loans Balance % FICO WAC LTV Full 83 Alternative 2 Reduced No Documentation 22 No Ratio 48 Stated Income / Stated Assets 49 Total: Total No of Scheduled Orig. Mortgage Loan Purpose Loans Balance % FICO WAC LTV Purchase Refinance - Rate Term 51 Refinance - Cashout Total: Total No of Scheduled Orig. Kind Loans Balance % FICO WAC LTV Fixed - 20 Year 3 Fixed - 30 Year Total: Total No of Scheduled Orig. Lien Position Loans Balance % FICO WAC LTV 1st Lien Total: Total No of Scheduled Orig. Occupancy Type Loans Balance % FICO WAC LTV Primary Second Home 16 Investment 69 Total: Total No of Scheduled Orig. Property Type Loans Balance % FICO WAC LTV Single Family Residence Townhouse 2 Condo 21 2-4 Family 58 Co-op 4 PUD 61 Total: CSFB 2003-21 Group 4 Plus Crossed Group (5) No of Loans: 1327 Total Scheduled Balance: 217,416,002.44 WAC: 7.11 Wgt Avg Original LTV: 80.71 FICO: 681 WAM: 354 WALA: 4 % in California: 28.67 Total No of Scheduled Orig. Originator Loans Balance % FICO WAC LTV RBC Mortgage fka Prism Mortgage 75 SILVER STATE FINANCIAL SERVICES 87 BrooksAmerica Mortgage Corporation 48 NJ Lenders Corp. 42 Dream House Mortgage Corp. 41 Other Total: Total No of Scheduled Orig. State Loans Balance % FICO WAC LTV California New York 89 New Jersey Nevada Texas Other Total: Total No of Scheduled Orig. FICO Loans Balance % FICO WAC LTV < 0 26 0 481 - 500 1 501 - 520 1 521 - 540 2 561 - 580 4 581 - 600 46 601 - 620 50 621 - 640 641 - 660 661 - 680 681 - 700 701 - 720 721 - 740 741 - 760 81 761 - 780 47 781 - 800 29 801 - 820 5 Total: Min: 0 Max: 812 Wgt Avg: 681 Total No of Scheduled Orig. Scheduled Balances ($) Loans Balance % FICO WAC LTV 0.01 - 25,000.00 2 25,000.01 - 50,000.00 44 50,000.01 - 75,000.00 75,000.01 - 100,000.00 100,000.01 - 125,000.00 125,000.01 - 150,000.00 150,000.01 - 175,000.00 175,000.01 - 200,000.00 200,000.01 - 225,000.00 83 225,000.01 - 250,000.00 86 250,000.01 - 275,000.00 69 275,000.01 - 300,000.00 68 300,000.01 - 325,000.00 49 325,000.01 - 350,000.00 12 350,000.01 - 375,000.00 7 375,000.01 - 400,000.00 2 400,000.01 - 425,000.00 6 450,000.01 - 475,000.00 3 475,000.01 - 500,000.00 1 500,000.01 - 525,000.00 1 525,000.01 - 550,000.00 1 Total: Min: 22,936.45 Max: 539,655.66 Avg: 163,840.24 Total No of Scheduled Orig. Mortgage Rates (%) Loans Balance % FICO WAC LTV 4.250 - 4.499 1 5.500 - 5.749 8 5.750 - 5.999 38 6.000 - 6.249 84 6.250 - 6.499 6.500 - 6.749 6.750 - 6.999 7.000 - 7.249 96 7.250 - 7.499 7.500 - 7.749 7.750 - 7.999 98 8.000 - 8.249 46 8.250 - 8.499 36 8.500 - 8.749 37 8.750 - 8.999 43 9.000 - 9.249 40 9.250 - 9.499 41 9.500 - 9.749 6 9.750 - 9.999 7 10.000 - 10.249 7 10.250 - 10.499 2 10.500 - 10.749 1 10.750 - 10.999 1 11.500 - 11.749 1 Total: Min: 4.375 Max: 11.500 Wgt Avg: 7.108 Total No of Scheduled Orig. Original LTV Ratio (%) Loans Balance % FICO WAC LTV 15.001 - 20.000 1 20.001 - 25.000 4 30.001 - 35.000 1 35.001 - 40.000 2 40.001 - 45.000 5 45.001 - 50.000 10 50.001 - 55.000 7 55.001 - 60.000 12 60.001 - 65.000 23 65.001 - 70.000 45 70.001 - 75.000 47 75.001 - 80.000 80.001 - 85.000 26 85.001 - 90.000 90.001 - 95.000 95.001 - 100.000 43 Total: Min: 20.000 Max: 100.000 Wgt Avg: 80.709 Total No of Scheduled Orig. Prepay Penalty (Term) Loans Balance % FICO WAC LTV 0 11 1 38 2 29 1 3 4 1 0 5 Total: Total No of Scheduled Orig. Documentation Type Loans Balance % FICO WAC LTV Full Alternative 6 Reduced No Documentation No Ratio Stated Income / Stated Assets Total: Total No of Scheduled Orig. Mortgage Loan Purpose Loans Balance % FICO WAC LTV Purchase Refinance - Rate Term 85 Refinance - Cashout Total: Total No of Scheduled Orig. Kind Loans Balance % FICO WAC LTV Fixed - 20 Year 7 Fixed - 30 Year Total: Total No of Scheduled Orig. Lien Position Loans Balance % FICO WAC LTV 1st Lien Total: Total No of Scheduled Orig. Occupancy Type Loans Balance % FICO WAC LTV Primary Second Home 37 Investment Total: Total No of Scheduled Orig. Property Type Loans Balance % FICO WAC LTV Single Family Residence Townhouse 7 Condo 70 2-4 Family Co-op 14 PUD Total:
